Citation Nr: 1101606	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  05-28 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for bursitis of the left hip.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1972 to January 1977, 
from March 1978 to June 1981, and from October 1982 to November 
1997.

This matter is on appeal from an August 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

This case was remanded by the Board in March 2009 for further 
development and is now ready for disposition.


FINDING OF FACT

The Veteran sustained an injury to his left hip during active 
service; and, the competent evidence of record relates the 
Veteran's current trochanteric bursitis of the left hip to his 
in-service hip injury.


CONCLUSION OF LAW

The criteria for service connection for a bursitis of the left 
hip have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5103(a), 5103A 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and need not be further 
considered.  

Service Connection for Bursitis of the Left Hip

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995).

	Moreover, under 38 C.F.R. § 3.303(b), the second and third 
elements of Shedden and Caluza may be established through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997).  
	
	Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006). 

In this case, the Board determines that service connection should 
be granted for bursitis of the left hip.  As an initial matter, 
the Veteran's service treatment records reflect that he was seen 
at a sick call in July 1985 with complaints of left hip pain, 
specifically in the trochanteric region, which he contended began 
suddenly while attempting to bend over.  He further stated that 
it was painful to raise his left leg, and that if felt like his 
hip was "catching."  

The attending physician speculated the possibility of a ligament 
injury or a possible stress fracture.  However, X-rays taken of 
the left hip were normal.  The Veteran was placed on limited duty 
for three days and no other hip treatment is noted while on 
active duty.  

As is most relevant to this case, the Veteran was provided a VA 
examination in September 2009 in order to specifically address 
the issue on appeal.  There, after an interview of the Veteran 
and a review of the claims file, the examiner observed that the 
Veteran experienced point tenderness over the trochanteric area.  
While the range of motion was only slightly limited, see 
38 C.F.R. § 4.71a, Plate II (normal range of motion for the hip 
in flexion and abduction), pain was present in motion.  However, 
there was no redness, irritation or edema, and X-rays of the hip 
and pelvis area were normal.  After completion of the 
examination, the VA examiner diagnosed trochanteric bursitis of 
the left hip.  Moreover, the examiner opined that it was at least 
as likely as not that the Veteran's injury while in active duty 
has resulted in his current disorder.  He noted that trochanteric 
bursitis can be a very painful and longstanding problem that is 
difficult to treat.  

Although a rationale for this opinion was limited, the Board 
finds that it is sufficient to warrant the grant of service 
connection.  Specifically, this opinion was based on an 
examination of the claims file, which includes the Veteran's 
service treatment records, as well as a physical examination.  
Moreover, there is no competent evidence that is contrary to this 
opinion.  While the claims file includes a VA examination from 
January 2004 which served substantially as the basis for the RO's 
initial denial of the claim, this was an examination of the 
Veteran's right hip and is unrelated to the issue on appeal.  It 
was, in fact, the RO's reliance on the January 2004 VA 
examination that was the basis for the Board's remand of this 
case in March 2009.  

Finally, the Board notes that the April 2010 supplemental 
statement of the case (SSOC) denied entitlement to service 
connection for this disorder by concluding that a current left 
hip disorder is not shown, and effectively discounts the 
September 2009 opinion.  However, this denial is founded in the 
RO's own interpretation of the X-rays, which the examiner also 
reviewed.  This is inappropriate, as it is axiomatic that VA 
prohibited from making conclusions based on its own medical 
judgment.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Moreover, the RO discounts the credibility of the Veteran's 
statements made to the VA examiner.  However, it does not 
establish why these statements are not credible, other than the 
fact that they are years after active duty service.  In this 
regard, the Board notes that the lack any corroborating medical 
evidence for many years after service, by itself, does not render 
the lay statements incredible.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

Therefore, in view of the opinion provided by the VA examiner in 
September 2009, in conjunction with the statements made by the 
Veteran and the absence of a medical opinion to the contrary, 
service connection for left hip bursitis should be granted.  



ORDER

Service connection for bursitis of the left hip is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


